Citation Nr: 1742787	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-12 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than May 1, 2006 for the award of service connection for coronary artery disease, status post coronary artery bypass graft (CABG) two times and history of myocardial infarctions as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Shannon L. Brewer, Attorney at Law


ATTORNEY FOR THE BOARD

Arif Syed, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to December 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which awarded service connection for coronary artery disease, status post CABG two times and history of myocardial infarctions as secondary to diabetes mellitus, type II and assigned an effective date of May 1, 2006.  

The issue of whether a July 28, 2010 rating decision awarding service connection for coronary artery disease, status post CABG two times and history of myocardial infarctions as secondary to diabetes mellitus, type II involved clear and unmistakable error (CUE) and assigning an effective date of May 1, 2006 has been raised by the Veteran.  See, e.g., a statement by the Veteran dated November 2012.  However, the Veteran expressed timely disagreement with the effective date in April 2011.  Therefore, this issue is the subject of the current appeal and will be considered without the application of the clear and unmistakable evidence standard. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for coronary artery disease was not received before May 1, 2006; service connection for coronary artery disease was subsequently granted in a July 2010 rating decision effective May 1, 2006 as secondary to the Veteran's diabetes as this was the date that the RO received the Veteran's claim to reopen a previously denied claim of service connection for diabetes which was also granted in the July 2010 rating decision.  
 
2.  The claims folder contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for coronary artery disease prior to May 1, 2006.

CONCLUSION OF LAW

The criteria for an effective date prior to May 1, 2006 for the grant of service connection for coronary artery disease, status post CABG two times and history of myocardial infarctions as secondary to diabetes mellitus, type II have not been met. 38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.114(a), 3.155, 3.157, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

Relative to the issue decided herein, as will be explained below the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Earlier effective date for coronary artery disease

The Veteran asserts that the effective date for the grant of service connection for coronary artery disease should be retroactive to June 1991 which is when he contends that he filed a claim for service connection for coronary artery disease. 

Generally the effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is granted based on a claim received within one year of separation from active duty, the effective date will be the day following separation.  Id.  

The Board notes that 38 C.F.R. § 3.155, which discussed informal claims, was recently amended.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  However, for purposes of this appeal, a "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016). 

In this regard, the law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101 (West 2014); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to . . . be paid under the laws administered by the Secretary.") (emphasis added).  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

Further, 38 U.S.C.A. § 5110 (g)(West 2014) provides that, subject to the provisions of 38 U.S.CA. § 5101 (West 2014), where compensation, dependency and indemnity compensation, or pension is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  See 38 C.F.R. § 3.114 (a) (2016).

Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  Id.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase.  Id.  If a claim is reviewed on the initiative of VA under this section within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  See 38 C.F.R. § 3.114(a)(1) (2016). 

An exception to the regulations regarding effective dates for disability compensation involves members of the Nehmer class under 38 C.F.R. § 3.816 (2016).  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2016).  In accordance with Nehmer and its implementing regulation, if VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law, which in this case is August 31, 2010.  See 38 C.F.R. § 3.816(c)(1)-(3) (2016).  In such circumstances, the effective date of the award will be the date VA received the claim, unless the claim was filed within a year of separation from service or some other exception is applicable.  See 38 C.F.R. § 3.816(c) (2016).  If the requirements of 38 C.F.R. 
§ 3.816(c)(1)-(2) (2016) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4) (2016). 

A Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  Id.  According to 38 C.F.R. § 3.816(b)(2) (2016), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4.

The Veteran contends that he filed a service connection claim for coronary artery disease in 1991.  A VA claim for benefits dated June, 14 1991 and received by the RO on June 18, 1991 is of record.  The claim was filed using the VA form entitled "Veteran's Application for Compensation and Pension (VA Form 21-526 June 1989).  The Veteran included personal and financial data but no information on treatment in service.  To identify a disability, the Veteran referred to an attached VSO Form 18 entitled "Physical Examination" with "for NSC Pension" added in handwriting.  A physician at a private medical center noted that the Veteran had severe coronary artery disease and had undergone two CABG procedures in 1986.  The same month, the RO granted a non-service-connected pension based on permanent and total status from coronary artery and peripheral vascular disease.  The Veteran was notified and provided instructions on his right to appeal.  He corresponded with VA on several occasions during the next year, advising VA of dependency and Social Security Administration benefit status but did not express disagreement with the decision or indicate that he intended a claim for service-connection.  

Although the form used for the claim could apply to both compensation and pension, the Board finds that the Veteran did not express the intention to file for service connection for coronary artery disease because he submitted the VSO Form 18 indicating that it was for pension purposes and after the award did not express disagreement that he was not granted service connected benefits. As noted above, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  See Brannon, supra.  

Moreover, a subsequent rating decision dated June 1991 awarding nonservice-connected pension does not address any service connection claim for coronary artery disease.  While the Veteran appears to contend in a February 2015 statement that service connection for coronary artery disease was filed in June 1991 but was denied in the same rating decision as nonservice-connected pension was granted, the Board therefore assigns no probative value to this retroactive statement.  The rating decision does not indicate a denial of service connection.  The Board further notes that there is a presumption of regularity that if such claim had been filed properly, it would be of record.  The Veteran has not rebutted the presumption of regularity.  Indeed, there is no indication of a claim for coronary artery disease until the July 2010 rating decision awarding this claim as secondary to the Veteran's diabetes mellitus, type II.

As there is no indication of a claim for coronary artery disease prior to May 1, 2006, the Board finds that there is no basis for assignment of an effective date for such award at any time prior to this date.  Simply stated, there was no pending claim filed prior to May 1, 2006 pursuant to which the benefit awarded could have been granted.

The record is completely negative for any communication or action prior to May 1, 2006 indicating intent to apply for service connection for coronary artery disease from the claimant or any person acting as his next friend which identifies that benefit as the one sought.  Inasmuch as no claim for service connection for coronary artery disease was received prior to May 1, 2006, the governing legal authority makes clear that, under these circumstances, the effective date can be no earlier than the date of the claim for that benefit.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

In light of the foregoing, the Board finds that the facts of this case clearly demonstrate that the VA was not put on notice that service connection for coronary artery disease was sought at any time prior to May 1, 2006.

The Board will address the Veteran's arguments that the June 1991 decision should be recognized as a claim for service connection and the receipt of that claim should be recognized as the effective date for service connection for coronary artery disease

To the extent that the Veteran contends that he is a Nehmer class member, the evidence of record is against a finding that the Veteran served in or set foot in Vietnam and the Veteran does not contend such.  Therefore, he does not qualify as a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1) (2016); Nehmer, 284 F. 3d 1158.

In the alternative, the Board acknowledges that the Veteran is a Vietnam War Veteran and not just a Vietnam Era Veteran, because although he served outside of Vietnam he was exposed to Agent Orange while he supported the war in an adjacent staging area, specifically Thailand.  Although the Veteran may have been exposed to herbicide agents during his service as a security policeman and sentry dog handler at Nakhon Phanom Royal Thai Air Force Base, the Veteran cannot be found a Nehmer class member based upon his herbicide exposure in Thailand.  See 38 C.F.R. § 3.816 (b)(1) (2016); Nehmer, 284 F.3d 1158.  The Nehmer decision, and the corresponding regulations set forth in 38 C.F.R. § 3.816 (2016) only apply to "Vietnam veterans" which does not include veterans with service outside of Vietnam, including in the United States, the Korean Demilitarized Zone, or Thailand.  See id.  Whether service members were or were not exposed to herbicide in Thailand is not a matter of inclusion in a legal presumption but rather additional evidence to be considered for direct service connection.  

To the extent that the regulations for change in the law or VA issue apply to this case, VA's Compensation & Pension Service (C&P) issued information concerning the use of herbicides in Thailand during the Vietnam War. In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand. Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  There is no presumption of exposure, but exposure can be considered on a facts found basis.

The May 2010 bulletin identifies several bases in Thailand, including Korat Royal Thai Air Force Base, where the Veteran's service records indicate he was stationed. C&P has indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence. M21-1, Part IV, Subpart ii, 1.H.5.b.  The Project CHECO report that suggested the possibility that either tactical herbicide (the designated agents for which there is a presumption of service connection for coronary artery disease) or commercial herbicide of increased concentration was received in December 2011. The C&P service specifically addressed this report and cited 3.156(c) as it was now a declassified service record.   Even if the receipt of this information is considered a change in a VA issue, the information was received in 2011 and the current effective date in May 2006 is more favorable than what could be assigned on the basis of the change of law or issue regulations. 

An earlier effective date under the provisions of 38 C.F.R. § 3.156 (c) (2016) that addresses the receipt of new service department records also is not applicable in this case because the Veteran did not apply for service connection in June 1991 nor did VA deny any such claim on that basis.  Rather, the claim was for a non-service-connected pension that was granted without disagreement by the Veteran.  Therefore, there was no previously decided claim to be reconsidered under this provision of the regulations.   

The law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101.  Therefore, since the Veteran's service connection claim was received more than one year after his separation from military service, the effective date of the award may be no earlier than the date of receipt of the claim.  Accordingly, since there is no evidence that shows a claim for service connection for coronary artery disease, status post CABG two times and history of myocardial infarctions as secondary to diabetes mellitus, type II prior to May 1, 2006, the claim is denied.

ORDER

Entitlement to an effective date earlier than May 1, 2006 for the award of service connection for coronary artery disease, status post CABG two times and history of myocardial infarctions as secondary to diabetes mellitus, type II is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


